                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


SUSIE BIGGER, on behalf of herself                   )
Individually, and on behalf of all others            )
similarly situated,                                  )
                                                     )      Case No.: 1:17-cv-7753
                              Plaintiffs,            )
        v.                                           )      Jury Trial Demanded
                                                     )
FACEBOOK, INC.,                                      )
                                                     )
                              Defendant.             )

             FACEBOOK’S NOTICE OF FILING SUPPLEMENTAL AUTHORITY

        For the Court’s consideration in connection with Plaintiff’s pending Motion for

Conditional Certification As A Collective Action And Issuance Of Notice Under 29 U.S.C. §

216(b) (Doc. No. 45) and Facebook’s Opposition to that Motion (Doc. No. 54), Facebook hereby

gives Notice of Filing of the Decision of the Fifth Circuit Court of Appeals in In Re JPMorgan

Chase & Company, No. 18-20825, 2019 WL 758984, -- F.3d -- (5th Cir. February 21, 2019)

wherein that court held that it was improper to authorize notice to putative class members who had

signed arbitration agreements because “alerting those who cannot ultimately participate in the

collective ‘merely stirs up litigation,’ which is what Hoffman-LaRoche flatly proscribes.” Id. at

*4 (quoting Hoffman-LaRoche Inc. v. Sperling, 493 U.S. 165, 169 (1989). The Fifth Circuit’s

Opinion and Order is attached as Exhibit A.

Dated: February 27, 2019

                                              Respectfully submitted,

                                              /s/ Anneliese Wermuth
                                              Anneliese Wermuth, ARDC No. 6270970


LEGAL\40117162\1
                   Jason E. Barsanti, ARDC No. 6289014
                   Jenny R. Goltz, ARDC No. 6290036
                   COZEN O’CONNOR
                   123 N. Wacker Drive
                   Suite 1800
                   Chicago, Illinois 60606
                   312-474-7900
                   312-474-7898
                   awermuth@cozen.com

                   Counsel for Defendant Facebook, Inc.




                     2
LEGAL\40117162\1
                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing Notice of Filing Supplemental

Authority was electronically filed with the Clerk of Court using the CM/ECF system and served

upon the attorneys shown below by transmittal of a Notice of Electronic Filing:

                             Ryan F. Stephan
                             James B. Zouras
                             Teresa M. Becvar
                             STEPHEN ZOURAS, LLP
                             205 N. Michigan Ave., Suite 2560
                             Chicago, IL 60601
                             rstephan@stephanzouras.com
                             jzouras@stephanzouras.com
                             tbecvar@stephanzouras.com

This the 27th day of February, 2019.

                                            /s/ Anneliese Wermuth




LEGAL\40117162\1
